                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                     )          CASE NO. 8:19CR212
                                              )
                       Plaintiff,             )               SUMBISSION OF THE
                                              )               DETERMINATION OF
v.                                            )             DETENTION OR RELEASE
                                              )
JAMES DAISLEY,                                )
                                              )
                       Defendant.             )

Defendant states to the Court as follows:
      (1)         I understand that the Court must ·determine whether I should be detained or
rel~ pending future judicial proceedings.
      (2)         I have discussed with my attorney my right to present evidence and make
argument on this, determination. All the questions I have conceming ~t right have been
answered. I understand that by not requesting a hearing to present evidence and make
argument, the Court will make the detennination based upon the information within the
Court's record.
      (3)         At this time, I wish to give up my right to present evidence and make




                                                    Date·
                                            ORDER

       IT IS ORDERED that Defendant's Submission of the Determination of Detention or

Release is hereby accepted and a separate order will be issued concerning detention or release.

       DATED this 18th day of July, 2019.

                                                    BY THE COURT:


                                                    MAGISTRATE JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               2
